DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 7/12/2021 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.

Claim Objections
Claim 5 is objected to because of the following informalities: amend “thermal energy” to –and thermal energy- in ll. 6.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: amend “a loop” to –the loop- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the loop is configured to curl to contact the tissue”; however, claim 1, upon which claim 9 depends, recites the limitation “a loop…configured to curl around tissue”.  Since both claims 1 & 9 recite the structural functionality of curling, it is unclear how claim 9 further limits claim 1 since it appears to not add any structural limitations to the claim, either implicitly or explicitly.  
Claim 10 depends from claim 9 and is thus also rejected.  The Examiner notes that claim 10 recites specific tissue structures thus limiting the structure such that the curling contact tissue structures of that size. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the limitation “wherein the loop is configured to curl to contact the tissue”; however, claim 1, upon which claim 9 depends, recites the limitation “a loop…configured to curl around tissue”.  Since both claims 1 & 9 recite the structural functionality of curling, claim 9 fails to further limit claim 1 since it does not add any structural limitations to the claim, either implicitly or explicitly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 depends from claim 9 and is thus also rejected.  The Examiner notes that claim 10 recites specific tissue structures thus limiting the structure such that the curling contact tissue structures of that size. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Weadock (2015/0141810).
Concerning claim 1, as illustrated in Fig. 1-3 & 7A-8A, Weadock discloses a catheter apparatus for perivascular nerve denervation (loading device 410 including energy emitting device 430 is capable of perivascular nerve denervation; [0055]), comprising: 
a shaft having a distal end (loading device 410; [0055]); and 
a loop disposed near the distal end and configured to curl around a tissue and receive, via the shaft, energy to denervate at least a portion of the tissue (energy emitting device 430 includes electrodes 450, 460 of opposite polarity so that bipolar RF energy can be applied across the electrodes and proximate the target nerve and curve around the target nerve by using a nitinol shaft having a pre-determined curvature that is constrained within loading device/trocar 410; [0055-0056]), 
wherein the loop includes: a body capable of bending to curl around the tissue; an electrode disposed on the body; and a substrate embedded in the body and separated from the electrode (nitinol shaft within the core of the device has a predetermined curvature that bends around an axis in a direction non-parallel to a longitudinal direction of the shaft as the energy emitting device 430 emerges from the distal end of loading device 410; [0055-0056]).
Concerning claim 2, Weadock discloses the substrate includes a portion made of a shape-memory alloy (nitinol) and wherein a shape of the shape-memory alloy changes depending on a temperature thereof ([0056]).
Concerning claim 5, Weadock discloses the energy received by the loop is at least one selected from the group consisting of radio-frequency (RF) energy, electrical energy, laser energy, ultrasonic energy, high- intensity focused ultrasound (HIFU) energy, cryogenic energy, thermal energy ([0055]).
Concerning claim 6, Weadock discloses the electrical energy includes bipolar energy or unipolar energy ([0055]).
Concerning claim 9, Weadock discloses the loop is configured to curl to contact the tissue (360) ([0055]; Fig. 7B & 8A).
Concerning claim 10, Weadock discloses the tissue includes at least one of a nerve, lymphatics and capillaries around an artery ([0055]; Fig. 7B & 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810), as applied to claim 1, in further view of Wu et al. (2014/0303618). 
Concerning claim 3, Weadock discloses the nitinol core to be a predetermined shape, and fails to disclose the portion made of the shape-memory alloy is deformed to curl around the tissue when the temperature of the shape-memory alloy reaches a critical temperature.  However, Wu et al. teach that deformation of a flexure element 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810), as applied to claim 1, in further view of Koblish et al. (2005/0015083). 
Concerning claim 4, Weadock fails to disclose wherein a width of the substrate is larger than a width of the electrode.  However, Koblish et al. disclose a catheter apparatus (106) comprising a shaft (114) and a loop (110), the loop including a substrate (116) embedded in a body (118) of the loop (110).  Koblish et al. further disclose the substrate (116) having a width that is almost the width (diameter) of the body (118).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Weadock such that a width of the substrate is of whatever desired or expedient size where a width of the substrate is slightly less than a width of the body such that the substrate width is larger than a width of the electrode of Weadock, since such a modification would have involved a mere change in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810), as applied to claim 1, in further view of Demerais et al. (2010/0137860).
Concerning claim 7, Weadock fails to disclose the loop further includes a sensor electrically insulated from the electrode and sensing at least one of an impedance of the electrode and a temperature of the tissue.  However, Demerais et al. discloses intravascular and intra-to-extravascular denervation systems, where an intra-to-extravascular denervation system comprises a catheter apparatus (500) for nerve denervation comprising a shaft (503) and a loop comprising an electrode (507) that bends to curl around tissue (RA).  Demerais et al. further disclose the systems can comprise a sensor located on and electrically isolated from the energy delivery element for sensing temperature and/or impedance that can be used to control and monitor energy delivery.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock such that the loop further includes a sensor electrically insulated from the electrode and sensing at least one of an impedance of the electrode and a temperature of the tissue in order to provide the benefit of controlling and monitoring energy delivery as taught by Demerais et al. ([0031], [0036], [0042], [0070]), 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810), as applied to claim 1, in further view of To et al. (2004/0193151).
Concerning claim 8, Weadock fails to disclose the body is coated with an insulating material.  However, To et al. disclose a catheter apparatus having a shaft (1018) and a loop (1016) configured to curl around tissue and an electrode (1012 or 1014) disposed on a body of the loop (1016).  To et al. further disclose the body is coated with an insulating material. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock such that the body is coated with an insulating material in order to provide the benefit of an energy directing device to limit energy delivery to a selected tissue site and leave other sections unaffected as taught by To et al. ([0166], [0171-0175]; Fig. 10A-C). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/195011.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a catheter apparatus for renal denervation comprising a shaft having a loop at the distal end of the shaft, the loop comprising a body configured to curl around tissue, an electrode, and a substrate.  
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5-6 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, 14 & 21  of copending Application No. 15/258167 in view of Weadock (2015/0141810).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a catheter apparatus for renal denervation comprising a shaft having a loop at the distal end of the shaft, the loop comprising a body configured to curl around tissue and an electrode.  Copending Application No. 15/258167 fails to disclose a substrate embedded in the body and separated from the electrode.  However, Weadock discloses a catheter apparatus (410) for denervation comprising a shaft (410) and a loop (430) having a body configured to curl around tissue and an electrode (450/460).  Weadock further discloses the body of the loop to comprise a nitinol substrate separated from the electrode (450/460).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of copending Application No. 15/258167 such that a substrate is embedded in the body and separated from the electrode in order to provide the benefit of a deformation material that is flexible and configurable as taught by Weadock. ([0054-0056]; Fig. 7A-8A)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zitnik et al. (2017/0202467) discloses a temperature deployed nerve curve (Fig. 65A-D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794